Title: To Thomas Jefferson from George Weedon, 2 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dr Sir
Williamsburg Ap. 2. 1781

Mr. Armstead waits on your Excellency for the purpose of Carrying into Effect an Exchange of some prisoners he will have the honor of naming. If your Excellency approves the measure I shall endeavour to Carry it into Execution. I have at this time a Flag sent to the British with proposals to Exchange the Volunteers taken at Charles City Court House, for an equal number of Marines taken at Warwick. If the Marines are not sent from Richmond I beg your Excellency will detain them till I can get an answer from the British General. I have also granted a Flag from Hampton requesting a delay of the Ship Sailing for New York with Col. Curl till your pleasure is known respecting an Exchange of Him for Col. Allegood.
I have the honor to be with Esteem & Rgd. Yr. Most Obt Servt,

G Weedon

